department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date postf-152407-01 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel financial services boston cc lm f bos from subject assistant to the branch chief cc intl br3 allocation and apportionment of bid and proposal costs on lost abandoned or cancelled contracts this chief_counsel_advice responds to your memorandum in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer taxable years at issue product a issue are taxpayer’s bid and proposal costs for lost abandoned or cancelled contracts allocated and apportioned to taxpayer’s gross_income arising from awarded contracts for purposes of determining the combined taxable_income of taxpayer and its commission foreign_sales_corporation fsc under sec_925 of the internal_revenue_code 1all references to the code and to treasury regulations are to the code and treasury regulations as in effect during the years at issue postf-152407-01 conclusion taxpayer’s bid and proposal costs for its lost abandoned or cancelled contracts should be allocated and apportioned to gross_income arising from awarded contracts for purposes of determining the combined taxable_income of taxpayer and its commission fsc attributable to awarded contracts facts during the taxable years at issue taxpayer manufactured and sold product a some of the sales of product a resulted in foreign_trading_gross_receipts as defined under sec_924 of the code in trying to win contracts to develop manufacture and sell product a taxpayer incurred costs to prepare its bids and proposals b p costs for its long-term_contracts included in the b p costs were labor overhead costs in-house engineering supplies travel and legal and professional fees several years could elapse from the time taxpayer began work on a bid for a contract until the contract was awarded to a successful bidder taxpayer capitalized its b p costs for contract proposals on which the bid remained pending taxpayer reports the income from an awarded long-term_contract on the percentage-of-completion pcm method_of_accounting taxpayer deducted the amount of b p costs incurred with respect to each long-term_contract awarded to it including each such contract that produced foreign_trading_gross_receipts in the taxable_year of award as contract costs for each such contract taxpayer expensed b p costs for the long-term_contracts not awarded to it either because the contract was awarded to another bidder taxpayer abandoned its proposal before award or the contract solicitation was cancelled lost abandoned or cancelled contracts in the year of award abandonment or cancellation taxpayer did not classify any of the b p costs as research and experimental expenses under sec_1_861-8 and sec_1_861-17 for book purposes taxpayer expensed its b p costs as part of its general and administrative expenses in the year the costs were incurred on its tax_return for each taxable_year at issue taxpayer made a schedule m adjustment for b p costs the net_adjustment reflected a positive amount for accrued b p costs on pending contracts and a negative_amount for b p costs on contracts awarded proposals abandoned or solicitations cancelled during the year 2this advice assumes that this classification of the b p costs is correct postf-152407-01 we understand that taxpayer was also awarded short-term contracts for the sale of product a and that some portion of those contracts were for the sale of spare parts we understand that some portion of the short-term contracts also produced foreign_trading_gross_receipts with respect to its sales that taxpayer asserts resulted in foreign_trading_gross_receipts taxpayer used the combined taxable_income administrative pricing method of sec_925 of the code to determine the amount of commission payable to its fsc subsidiary taxpayer allocated and apportioned b p costs on the awarded contracts to fsc sales on a transaction-by-transaction basis each contract for the sale of product a was treated by taxpayer as a transaction taxpayer did not allocate any of the b p costs incurred for lost abandoned or cancelled long-term_contracts to awarded contracts it did not allocate or apportion any of those b p costs to fsc sales law and analysis under the combined taxable_income administrative pricing method described in sec_925 of the code the taxable_income that a commission fsc such as taxpayer’s fsc subsidiary may earn with respect to a sale of export_property that results in foreign_trading_gross_receipts may not exceed percent of the full costing combined taxable_income of the related_supplier and the fsc attributable to the foreign_trading_gross_receipts sec_925 temp sec_1 a - 1t c and d the determination of full costing combined taxable_income under temp sec_1 a -1t is made on a transaction-by-transaction basis unless the fsc’s related_supplier elects to group the transactions on a product or product-line basis temp sec_1 a -1 c i here taxpayer is the related_supplier of its fsc subsidiary taxpayer made these determinations on a transaction-by-transaction basis and treated each contract for the sale of product a as a separate transaction in general full costing combined taxable_income of a related_supplier and its fsc subsidiary on a transaction is the excess of the foreign_trading_gross_receipts from 3we have not been asked and have not considered whether taxpayer correctly determined that a given sale resulted in foreign_trading_gross_receipts 4we understand that in certain cases taxpayer makes multiple sales pursuant to a single contract we have not been asked and we express no opinion on whether taxpayer’s treatment of each contract as a transaction is appropriate in addition we express no opinion on whether multiple sales pursuant to a single contract would constitute a permissible group under sec_1 a -1 c i postf-152407-01 the transaction over the total costs of the related_supplier and the fsc including cost_of_goods_sold which relate to those foreign_trading_gross_receipts temp sec_1 a -1t c i see also temp sec_1 a - 1t d iii temp sec_1 a -1t c iii d provides that costs other than cost_of_goods_sold which are treated as relating to gross_receipts from sales of export_property are the expenses losses and deductions definitely related and therefore allocated and apportioned thereto and a ratable part of any other expenses losses or deductions which are not definitely related to any class_of_gross_income determined in a manner consistent with the rules set forth in sec_1_861-8 see also sec_1_861-8 the issue here is whether under the rules of sec_1_861-8 taxpayer’s b p costs for the lost abandoned or cancelled long-term_contracts should be allocated and apportioned to taxpayer’s gross_income arising from awarded contracts for purposes of determining full costing combined taxable_income sec_1_861-8 provides that a taxpayer is required to allocate expenses losses and other deductions to a class_of_gross_income and then if necessary to make the determination required by the operative_section of the code to apportion deductions within the class_of_gross_income between the statutory_grouping of gross_income or among the statutory groupings and the residual_grouping of gross_income allocations and apportionments are made on the basis of the factual relationship of deductions to gross_income except for deductions if any which are not definitely related to gross_income and which therefore are ratably apportioned to all gross_income all deductions of the taxpayer must be so allocated and apportioned allocation is accomplished by determining with respect to each deduction the class_of_gross_income to which the deduction is definitely related and then allocating the deduction to such class_of_gross_income without regard to the taxable_year in which such gross_income is received or accrued or is expected to be received or accrued sec_1_861-8 sec_1_861-8 provides that a deduction is definitely related to a class_of_gross_income and therefore allocable to that class if it is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived where a deduction is incurred as a result of or incident to an activity or in connection with property which activity or property generates has generated or could reasonably have been expected to generate gross_income such deduction shall be considered definitely related to such gross_income as a class whether or not there is any item_of_gross_income in such class which is received or accrued during the taxable_year and whether or not the amount_of_deductions exceeds the amount of the gross_income in such class id postf-152407-01 classes of gross_income are not predetermined but must be determined on the basis of the deductions to be allocated class_of_gross_income may consist of one or more items or subdivisions of these items of gross_income enumerated in sec_61 of the code sec_1_861-8 most deductions will be definitely related to some class of a taxpayer’s total gross_income however some deductions are related to all gross_income in addition if a deduction is not definitely related to any gross_income it must be apportioned ratably as provided in sec_1_861-8 and e in this case taxpayer’s b p costs for an awarded long-term_contract are included in contract costs since those costs are allocated pursuant to sec_460 of the code to taxpayer’s pcm contracts under the allocation rules discussed above the class_of_gross_income for those costs is the gross_income from that individual awarded contract since they are definitely related to that contract unlike taxpayer’s b p costs for successful contracts taxpayer’s b p costs for the lost abandoned or cancelled contracts are not included in contract costs since those costs are not allocated pursuant to sec_460 of the code to taxpayer’s pcm contracts accordingly taxpayer’s b p costs for the lost abandoned or cancelled contracts are not definitely related to the gross_income from any particular contract and should therefore be allocated to the gross-income- from- sales class_of_gross_income gross_income from sales is a subdivision of the item gross_income from business enumerated in sec_61 of the code those b p costs were definitely related to the gross_income from sales class of income since taxpayer incurred those costs with the expectation that they would result in awarded contracts those costs were incurred incident to an activity from which gross_income from sales would reasonably have been expected to result had the bids and proposals been successful see sec_1_861-8 taxpayer’s position that b p costs for lost cancelled or abandoned contracts should be allocated to those contracts would require that the class_of_gross_income for those expenses be considered the gross_income from individual contracts similar to the gross_income from awarded contracts that is relevant for purposes of allocating b p costs for awarded contracts sec_1_861-8 provides that a class_of_gross_income may exist even though there is no gross_income in the class here each lost cancelled or abandoned contract could be viewed as giving rise to such a class_of_gross_income in our view the better position is that the class_of_gross_income to which the b p costs are allocable is gross_income from sales first although sec_1_861-8 contemplates that a class may 5we note that a portion of taxpayer’s awarded contracts were for the sale of spare parts although we believe that gross_income from such contracts would fall within the class_of_gross_income consisting of gross_income from sales we do not have sufficient facts to make this determination postf-152407-01 have no gross_income it would be inconsistent with sec_1_861-8 to have a class_of_gross_income that can never give rise to gross_income like the class taxpayer proposes in this case second taxpayer’s position has the effect of allocating all b p costs on lost cancelled or abandoned contracts solely to its nonfsc income and thus of treating such b p costs as definitely related to its nonfsc income this result is unreasonable since it disregards the definite relationship described above that such b p costs have to gross_income from taxpayer’s sales including its fsc sales in addition to sec_1_861-8 taxpayer also relies on the fsc regulations and on 34_f3d_1394 8th cir rev’g 97_tc_457 nonacq 1995_1_cb_1 to support its argument that b p costs for lost cancelled or abandoned contracts should be allocated to those contracts taxpayer’s reliance on the fsc regulations is misplaced since those regulations provide that the principles of sec_1_861-8 govern the allocation and apportionment of expenses in computing full costing combined taxable_income temp sec_1 a -1t c iii d taxpayer’s reliance on st jude is also misplaced that case involved the validity of sec_1_861-8 in allocating r d expenses for purposes of computing combined taxable_income under the domestic_international_sales_corporation disc regime this case involves b p costs not research and experimental expenses and sec_1_861-8 which governed the allocation and apportionment of research and experimental expenses is not at issue here once the b p costs for the lost abandoned or cancelled long-term_contracts have been allocated to the gross_income from sales class_of_gross_income those expenses must be apportioned by attributing the deduction to gross_income within that class which is in the statutory_grouping or groupings and to gross_income within the class which is in the residual_grouping in apportioning deductions it may be that for the taxable_year there is no gross_income in the statutory_grouping or that deductions will exceed the amount of gross_income in the statutory_grouping sec_1_861-8 and sec_1_861-8t under sec_1_861-8 the term statutory group means the gross_income from a specific source or activity which must first be determined in order to arrive at taxable_income from a specific source or activity under an operative_section sec_925 of the code is an operative_section since in order to determine the taxable_income of taxpayer’s 6moreover to the extent that the eighth circuit’s opinion could be read to support taxpayer’s argument we note that the internal_revenue_service nonacquiesced in that case and that the ninth circuit upheld the application of sec_1_861-8 for purposes of computing combined taxable_income for disc and fsc purposes the 258_f3d_958 9th cir cert granted s ct postf-152407-01 fsc subsidiary full costing combined taxable_income must be determined sec_1_861-8 here the sec_925 statutory group is subdivided into statutory groups for each transaction based upon awarded contracts the attribution of the deduction for the b p costs for the lost abandoned or cancelled contracts to the sec_925 statutory groups based on transactions must be accomplished in a manner which reflects to a reasonably close extent the factual relationship between the deduction and the statutory groups sec_1 8t c here taxpayer’s b p costs for each lost abandoned or cancelled long- term contract are definitely related to the gross_income from sales class of income and are not definitely related to the gross_income from any particular contract therefore the b p costs should be apportioned on a pro_rata basis among each of the statutory groups and the residual_group within the class please call if you have any further questions assistant to the branch chief 7a lost abandoned or cancelled contract is not a statutory_grouping since no transaction has occurred and there will never be gross_income with respect to which the taxpayer must determine full costing combined taxable_income
